Title: From Benjamin Franklin to Vergennes, 11 October 1784
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


				
					Sir,
					Passy, Oct: 11. 1784.
				
				I beg leave to lay before your Excellency the enclos’d Papers, complaining of the improper Proceedings of the Admiralty at Nantes, in deciding on a Cause between the Captain of an American Ship and one of his Sailors, which ought only to have been judg’d by our Consul; and moreover in arresting the said Ship just on the Point of Departing for Virginia. I make no doubt but your Excellency will see the Reasonableness of my earnest Request, that an Order of Government may immediately issue for the Discharge of the said Arrest, & Permission of Departure for the Ship, as her Detention must occasion great Charges, & Loss to the Owners. I am with great & sincere Respect, Sir, Your Excellency’s most obedient and most humble Servant
				
					B. Franklin
					His Excellency the Count de Vergennes.—
				
			 
				Endorsed: M De R.
			